Citation Nr: 0006708	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-15 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for the residuals of an 
anterior cervical diskectomy, with cervical spinal 
stenosis, spurring and non-union at C5-C6, currently 
evaluated as 20 percent disabling.  

2. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


REMAND

The veteran served on active duty from December 1990 to 
November 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Following the issuance of the most recent supplemental 
statement of the case in this appeal, evidence was received 
from the veteran.  This evidence, a report of VA outpatient 
treatment in January 2000, has not been reviewed by the RO.  
As there has been no waiver of RO consideration submitted by 
the veteran, he would be prejudiced by appellate 
consideration at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, the January 2000 outpatient treatment 
record shows that additional development in the form of 
electrodiagnostic testing and a magnetic resonance image 
study was to be performed.  Thus, there are  treatment 
records that may be available.  These records must be 
obtained prior to appellate consideration.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that if 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire them).  

In addition, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  On examination by VA in March 1998, the 
veteran had complaints of pain.  He has contended that this 
pain interferes with his ability to maintain employment and 
is the basis of his claim for a total rating on the basis of 
individual unemployability.  In light of the nature of his 
complaints, the Board finds that the most recent VA physical 
examination is inadequate for evaluation purposes and that 
further development of the evidence is necessary in this 
case.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).  Moreover, 
at the time of the March 1998 examination, the VA examiner 
recommended that a neurological evaluation be undertaken.  
This was not accomplished.  In cases such as this, where 
testing is recommended by a VA examiner, such testing should 
be accomplished.  Green v Derwinski, 1 Vet. App. 121 (1991).   
Accordingly, an additional orthopedic examination as well as 
a neurologic evaluation of the appellant should be scheduled.

Regarding the veteran's claim for entitlement to a total 
rating by reason of individual unemployability due to service 
connected disabilities, it is noted that there is no opinion 
regarding the effects of his service connected disabilities 
on his employability.  Such an opinion should be obtained for 
proper adjudication of a claim based on unemployability.  
Gary v. Brown, 7 Vet. App. 229 (1994); Friscia v. Brown, 8 
Vet. App. 539 (1996).  In his substantive appeal, the veteran 
indicated that he was seeking vocational rehabilitation from 
VA.  Where the veteran makes such a reference, it must be 
determined whether he has been accepted into a vocational 
rehabilitation program.  See Moore v. Gober, 10 Vet. App. 
436, 437-441 (1997) (where the veteran states he was seen by 
a vocational rehabilitation counselor, but the record does 
not contain such evidence, the Board is on notice of the 
existence of such records and is obligated to obtain and 
consider them.)  

Under these circumstances, the claim is remanded for the 
following:

1.  The RO must insure that copies of all 
records of treatment that the veteran has 
received since January 2000 have been 
associated with the claims file.  

2.  The RO must determine if a vocational 
rehabilitation file exists and, if so, 
associate this with the veteran's claims 
folder.  

3.  The appellant should be scheduled for 
VA orthopedic and neurologic examinations 
to determine the current extent of his 
service-connected cervical spine 
disorder.  The appellant's claims file 
must be made available to the VA 
examiners for review prior to the 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiners.  The 
orthopedic examiner must provide a 
thorough description of the appellant's 
service-connected disorder and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiners must then render opinions 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (199) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


